DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Allowable Subject Matter
Claims 1-3 and 5-22 are allowed.
The following is an examiner’s statement of reasons for allowance: The closest prior art of record does not reasonably disclose, suggest or teach a plurality of side panels, the plurality of side panels comprises a first side panel adjacent a second side panel, each of the first side panel and the second side panel being foldably connected to the base panel and each of the first protruding feature and the second protruding feature being spaced apart from the base panel and having a reducing effect on a width of the gap as a function of increased distance outwardly from the base panel.
The closest prior art is Middleton (WO2004033324A1, of record). Middleton teaches a method of forming a construct from a blank, the method comprising: obtaining a blank (tray blank, Fig. 48, P0065), the blank comprising a plurality of panels that comprises a central panel (central panel shown Fig. 48) and a plurality of side panels (first and second side panels shown in Fig. 48), the plurality of side panels comprises a first side panel adjacent a second side panel (shown in Fig. 48), a gap is defined between the first side panel and the second side panel (gap shown in Fig. 48), each of the first side panel and the second side panel being foldably connected to the base panel (P00381-P00383), a first portion of the first side panel comprises a first protruding feature that protrudes into the gap (first protrusion shown in Fig. 48) and a second portion of the second side panel comprises a second protruding feature that protrudes into the gap (second protrusion shown Fig. 48).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASHA ANN THOMAS whose telephone number is (571)272-3219. The examiner can normally be reached Mon - Fri 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindenlang can be reached on (571) 270-7001. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/A.A.T./Examiner, Art Unit 1741                                                                                                                                                                                                        

/ALISON L HINDENLANG/Supervisory Patent Examiner, Art Unit 1741